DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 6-8, 12-17 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2022-09-08.
Applicant did not provide a list of withdrawn claims in their response and so the claims withdrawn above are withdrawn for the reasons below.
Claims 6-8 recite limitations (forth rotation axis, second coupling element, etc.) that are not disclosed as part of the embodiment of FIG.7A-FIG.8D, FIG.10A-FIG.10D and/or paragraphs [0087]-[0109]).
Likewise claims 12-17 recite limitations (instructing the user, etc.) that are not disclosed as part of the embodiment of FIG.7A-FIG.8D, FIG.10A-FIG.10D and/or paragraphs [0087]-[0109]).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 9-11, 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wolff et al. (US 20060108483).

Regarding claim 1 Wolff discloses:
An auxiliary display system comprising: 
a mount (e.g. 10 FIG.2); 
one or more coupling elements (e.g. plurality of elements of 10 FIG.2) coupled to the mount and configured to be coupled to a computing device (e.g. 18 FIG.2) configured to rotate about a first rotation axis (e.g. axis of rotation of 18 FIG.2); and 
a display (e.g. 12 FIG.2) portion including: 
a communications interface (e.g. 16 FIG.2) configured to be communicatively coupled to the computing device (e.g. described paragraph [0010]); 
a display screen (e.g. 14 FIG.1) configured to display output information; and 
at least one hinge (e.g. 40 FIG.2) enabling the display portion to be capable of rotating about a second rotation axis (e.g. indicated by arrows FIG.2), the second rotation axis being parallel to the first rotation axis (e.g. indicated FIG.2).

Regarding claim 2 Wolff discloses:
wherein the at least one hinge is at least one first hinge, the auxiliary display system further comprising a linkage bar (e.g. 32 FIG.2) rotatably coupled to the display portion about the at least one first hinge (shown e.g. FIG.2) and rotatably coupled to the mount about at least one second hinge (shown e.g. FIG.2).

Regarding claim 3 Wolff discloses:
wherein the at least one second hinge enables the linkage bar to be capable of rotating about a third rotation axis (e.g. indicated by arrows FIG.2), the third rotation axis being parallel to the first rotation axis and the second rotation axis (shown/indicated e.g. FIG.2).

Regarding claim 4 Wolff discloses:
a support (e.g. 52 FIG.2) rotatably coupled to the mount about at least one third hinge (e.g. 42 FIG.2).

Regarding claim 5 Wolff discloses:
wherein the support is configured to exert a moment about the computing-device hinges opposite a gravitational moment about the computing-device hinges (e.g. indicated/shown via arrows FIG.2).

Regarding claim 9 Wolff discloses:
wherein the at least one hinge is at least one first hinge (e.g. shown FIG.2), the auxiliary display system further comprising a support (e.g. 52 FIG.2) rotatably coupled to the mount about at least one second hinge (e.g. 42 FIG.2).

Regarding claim 10 Wolff discloses:
wherein the support is configured to exert a moment about the computing-device hinges opposite a gravitational moment about the computing-device hinges (e.g. indicated/shown via arrows FIG.2).

Regarding claim 11 Wolff discloses:
wherein the at least one second hinge enables the support to be capable of rotating about a third rotation axis (e.g. indicated/shown via arrows FIG.2), the third rotation axis being parallel to the first rotation axis and the second rotation axis (e.g. indicated/shown via arrows FIG.2).

Regarding claim 18 Wolff discloses:
An auxiliary display system, the system comprising: 
a computing device (e.g. 18 FIG.2) including: 
a first communications (e.g. connecting components of 18 paragraph [0010]) interface; 
a primary display screen (e.g. screen understood as inherent in laptop/notebook computer described paragraph [0010] in addition to split structure of 18 FIG.2); 
a backplane surface (e.g. rear of 18 with 16 FIG.2); and 
at least one computing device hinge enabling rotation of the primary display screen about a first rotation axis (e.g. hinge understood as inherent in laptop/notebook computer described paragraph [0010] in addition to split structure of 18 FIG.2); and 
an auxiliary display (e.g. 12 FIG.2) including: a mount (e.g. 52 FIG.2) configured to be coupled to the backplane surface of the computing device (e.g. shown FIG.2); 
a second communications interface (e.g. 16 FIG.2) configured to be communicatively coupled to the first communications interface (e.g. described paragraph [0010]); 
at least one auxiliary display screen (e.g. 14 FIG.1) configured to display output information (e.g. "visual display" paragraph [0010]), and being configured to be rotatably coupled to the mount (e.g. indicated/shown via arrows FIG.2) such that the display portion is capable of rotating about a second rotation axis relative to the mount (e.g. indicated/shown via arrows FIG.2), the second rotation axis being parallel to the first rotation axis (e.g. indicated/shown FIG.2).

Regarding claim 19 Wolff discloses:
wherein the at least one hinge is at least one first hinge, the auxiliary display system further comprising a support (e.g. 20 FIG.2) rotatably coupled to the mount about at least one second hinge (e.g. 40 FIG.2), wherein the support is configured to exert a moment about the computing-device hinges opposite a gravitational moment about the computing-device hinges (e.g. indicated/shown via arrows FIG.2), and wherein the at least one second hinge enables the support to be capable of rotating about a third rotation axis (e.g. indicated/shown via arrows FIG.2), the third rotation axis being parallel to the first rotation axis and the second rotation axis (e.g. indicated/shown FIG.2).

Regarding claim 20 Wolff discloses:
wherein the at least one hinge is at least one first hinge, the auxiliary display further comprising a linkage bar (e.g. 32 FIG.2) rotatably coupled to the at least one auxiliary display screen about the at least one first hinge (e.g. indicated/shown FIG.2) and rotatably coupled to the mount about at least one second hinge (e.g. indicated/shown FIG.2).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional references cited on the PTO-892 disclose/teach hinging housing attachments for portable electronic devices as those disclosed in the present application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERON S MILLISER whose telephone number is (571)270-1800. The examiner can normally be reached 9-6.
Examiner interviews are available via telephone.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THERON S MILLISER/Examiner, Art Unit 2841


/ANTHONY M HAUGHTON/Primary Examiner, Art Unit 2841